Title: Jonathan Williams, Jr., to the American Commissioners, 18 April 1778: résumé
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Nantes, April 18, 1778: I have received yours of the 13th, and will make no new commitments without your orders; you will I hope, honor my drafts for those already made. The workmen are repairing the less damaged weapons; repairing them all would take at least two years. If the operation were stopped, and the men sent back to Liège, the remaining arms would be useless. When I come to Paris I will tell you more.>
